Citation Nr: 1146170	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The appellant had active service in the U.S. Army from September 1951 to August 1953 and with the U.S. Marines from January 1954 to January 1956.  He had service with the Merchant Marines after World War II (WWII).  Merchant Marine service after WWII is not valid for VA purposes.  See 38 C.F.R. § 3.7 (2011). 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied service connection for a respiratory disorder.  In September 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for a scheduled VA examination that was required to properly adjudicate the claim for service connection for a respiratory disorder claimed as due to asbestos exposure.  

2.  Service connection for a respiratory disorder, to include as due to asbestos exposure, cannot be established without the scheduled examination.

3.  The claim of entitlement to service connection for a respiratory disorder is not the original compensation claim (it is an other original claim).



CONCLUSION OF LAW

The Veteran's claim is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(a)(b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with the requisite VCAA in a pre-rating December 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), military personnel records, and all of the identified VA and private treatment records.  Additionally, while VA afforded the Veteran the opportunity for a VA examination, the record reflects that he failed to report for the examination in December 2010.  In a September 2010 letter, the RO notified the Veteran that he would be scheduled for a VA examination and that failure to report to the examination, without good cause, could result in denial of the claim.  Nonetheless, he failed to report for the examination and did so without good cause.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a respiratory disorder is thus ready to be considered on the merits. 

Analysis

In this case, the Veteran filed a September 2007 claim for service connection for a respiratory disorder due to asbestos exposure.  Pursuant to the Board's September 2010 remand instructions, he was afforded a December 2010 VA examination to determine the nature and etiology of the claimed disability.  In a September 2010 letter, the Veteran was notified that he would be scheduled for a VA examination at a VA facility and that if he failed to report, without good cause, the claim could be denied.  The Veteran failed to report for the examination without good cause.  In the November 2011 supplemental statement of the case (SSOC), he was notified that the VA facility indicated that he had failed to report to the VA examination.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2010).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2010).

In this case, the Veteran's claim for service connection for a respiratory disorder is not the original claim for compensation.  The Veteran filed his original claim for compensation in February 1959; he has filed several other claims since then.  

The Board notes that, although there is no copy of the notice sent by the VA Medical Center (VAMC) to the Veteran of the scheduled examination, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination.  

Accordingly, the Board finds that the Veteran has provided no justifiable reason for his failure to appear for the VA examination in December 2010.  As good cause is not demonstrated for his failure to report, and the examination was scheduled in conjunction with another original claim, the claim for service connection must be denied by express VA regulation.  See 38 C.F.R. § 3.655(b).  This is nondiscretionary, as evidenced by use of the word "shall" in this regulation. 

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522   (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483   (1992). 

The Board is aware that the RO determined that the Veteran's exposure to asbestos should be conceded.  However, as explained in the Board's September 2010 remand, it was necessary to determine the nature of the Veteran's respiratory disorder and whether it was related to asbestos exposure.  The evidence is not adequate to make a determination.

As indicated above, the current claim is not the original claim for compensation; it is a new claim for a different service-connected disability on an other original claim.  As such, the claim is denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


